DETAILED ACTION
	This Office Action, based on application 16/736,221 filed 7 January 2020, is filed in response to applicant’s amendment and remarks filed 1 April 2022.  Claims 1-25 have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 March 2022, 4 April 2022, and 15 July 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS are being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

	Claims 1-25 are allowed.  Applicant’s remarks on Pages 10-13 directed at the prior art rejection to the amended claims are found persuasive.  Exemplary independent Claim 1 (and analogously independent Claims 11, 21, and respective dependent Claims 2-5, 12-15, and 22-25) recites “as part of completing the system initialization and generating the data structures in the first level memory device, immediately copying the data structures indicated to demote as part of the system initialization from the first level memory device to the second level memory device and removing the data structures indicated to demote as part of the system initialization from the first level memory device”.  Exemplary independent Claim 6 (and analogously independent Claim 16 and respective dependent Claims 7-10 and 17-20) recites “wherein the data structure indicated to demote as part of system initialization is immediately demoted from the first level memory device in response to being generated in the first level memory device as part of the system initialization operations”.  Prior art such as IINUMA disclose cache demotions that include copying data to a lower level memory and removing the data from the upper level memory.  Prior art such as LOH disclose a mechanism to provide an indicator to cached data whether to allow the data to be evicted or pinned to the cache analogous to an ‘indication to demote’.  Prior art such as MATTHEWS disclose that particular data generated during system initialization may be prioritized and selected for eviction during a post-bot runtime state (interpreted as subsequent to completion of system initialization).  While prior art has been shown to disclose each of these elements, prior art, as a whole, has not been found to anticipate or render obvious the recited feature.
The examiner would like to emphasize that while one or more reasons are offered why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/
Examiner, Art Unit 2137                                                                                                                                                                                            /RYAN BERTRAM/Primary Examiner, Art Unit 2137